Citation Nr: 9911355	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-07 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a 
fractured nose, to include sinusitis.


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had military service from August 1986 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which, in part, denied entitlement 
to service connection for an ear, nose and throat condition.  
A notice of disagreement was received in December 1994, a 
statement of the case was issued in January 1995, and a 
substantive appeal was received in February 1995.  The 
veteran is not represented in connection with his appeal.

The Board notes that the veteran's appeal originally included 
the additional issues of entitlement to service connection 
for a right calf contusion and a left knee disorder.  
However, service connection was established for these two 
disabilities by rating decision in July 1998.  Such action 
constituted a full grant of the benefit sought as to these 
two issues and they therefore are no longer in appellate 
status. 


REMAND

It appears that the underlying contention presented by the 
veteran is that either preexisting residuals of a preservcie 
fracture of the nose were aggravated during service after he 
was hit on the nose with a baseball, or that the baseball 
injury during service either resulted in a second fracture or 
other residual disability.  The fact of the baseball injury 
is well-documented in the service medical records, and VA 
examination in May 1998 revealed evidence of what the Board 
views as current disability in the clinical findings of a 
right septal deviation and moderate spur.  

The Board further notes that the veteran refers to a sinus 
condition in his February 1995 substantive appeal.  While the 
current appeal arises from a denial of entitlement to service 
connection for what the RO initially described as a ears, 
nose and throat condition, there has been no adjudication by 
the RO regarding sinusitis.  Further, while the veteran did 
not appeal from the RO's denial of entitlement to service 
connection for allergies (also in the November 1994 rating 
decision), a review of that rating decision does not show 
that sinusitis was considered as part of the allergy issue. 

Although not clearly articulated by the veteran, it would 
appear that he now asserts that he suffers from sinusitis 
either due to the baseball injury, or somehow as a result of 
an aggravation of the preservice broken nose.  As noted in 
the preceding paragraph, the record does not show that the 
question of entitlement to sinusitis has been developed and 
adjudicated at the regional office level.  In view of the 
veteran's contentions, the Board believes that the issue of 
entitlement to service connection for sinusitis should be 
viewed as intertwined with the current issue on appeal and 
that the sinusitis question should be fully addressed by the 
RO before the Board proceeds with appellate review.  Further, 
as it seems that resolution of this appeal may involve 
medical distinctions regarding symptomatology as well as 
etiology, further development of the medical record is 
necessary to ensure a proper medical record for appellate 
review.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical reports (not already 
of record) documenting treatment for any 
nasal complaints and/or sinusitis should 
be associated with the claims file. 

2.  The veteran should be requested to 
furnish the names and addresses of all 
private medical care providers who have 
treated him for any nasal complaints 
and/or sinusitis since discharge from 
service.  After obtaining any necessary 
consent to the release of medical 
records, the RO should request copies of 
all pertinent treatment records from any 
private medical care providers identified 
by the veteran.

3.  After completion of the above, the 
veteran should be scheduled for a special 
VA examination to ascertain the nature of 
any present disability involving the nose 
and/or sinuses and the etiology of any 
such found disorders.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  After examining the 
veteran and reviewing the veteran's 
claims file, the examiner should clearly 
identify all found disorders of the nose 
and sinuses.  If chronic sinusitis is 
diagnosed, then the examiner should offer 
an opinion as to whether such current 
disorder is related to sinus complaints 
during service or to the August 1987 
baseball injury to the nose.  If any 
disorder of the nose (such as a 
deviation) is noted, then the examiner 
should offer an opinion as to whether 
such disorder is a residual of the 
reported preservice fracture or is due to 
the August 1987 baseball injury to the 
nose.  With regard to the reported 
preservcie fracture of the nose, the 
examiner should also offer an opinion as 
to whether the August 1987 baseball 
injury to the nose resulted in any 
permanent increase in the underlying 
severity of any preexisting residuals of 
a broken nose. 

4.  The RO should then review the 
expanded record and determine whether 
there is a basis for establishing service 
connection for disability of the nose 
and/or sinuses, including sinusitis.  The 
RO should not only consider whether the 
veteran incurred separate disability of 
the nose and/or sinusitis due to the 
August 1987 baseball injury, but also 
whether any preexisting residuals of a 
broken nose were aggravated by such 
injury.  Further, the RO should clearly 
also consider whether there is a basis 
for establishing service connection for 
sinusitis as separately incurred during 
service (that is, whether the evidence 
shows that chronic sinusitis was 
manifested during service apart from the 
August 1987 baseball injury).  Unless the 
benefit sought by the veteran is granted, 
the veteran should be furnished with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to clarify the medical evidence 
and to further develop the medical evidence as regards 
matters of some medical complexity.  The Board intimates no 
opinion as to the eventual determination to be made.  The 
veteran is free to submit additional evidence and argument in 
support of his appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

